DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species II in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 17-23, 27, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Applicant notes that elected claims are 1-2, 4-16 and 24-28. However, given that claim 5 is generic, claim 5 is part of elected claims and therefore claim 5 has been examined in this office action. Further, given that applicants elected Species II, Species I reciting aromatic hydrocarbon group-containing (meth)acrylic acid ester monomer is non-elected. Accordingly, claim 27 (similar to claim 3) is nonelected invention and therefore claim 27 has been not examined in this office action. Further, the examiner noticed that Species III as set forth in restriction requirement is component a2 and not component a5. Therefore, Species III is withdrawn from election of Species and claim 26 has been examined in this office action. Claims 1, 2, 4-16, 24-26 and 28 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/09/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11, 14-16, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0186603 A1) in view of Inui et al. (JP 2017095653 A) in view of Yoon et al. (US 2015/0140249 A1 cited in IDS). It is noted that the disclosures of Inui et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 4-11, 14-16, 26 and 28, Kim et al. disclose an adhesive film and an adhesive composition or display member (optical film) (see paragraph 0003). The adhesive film comprises a cured product of an adhesive composition comprising a (meth)acrylic copolymer (i.e. a) (see paragraph 0009). The (meth)acrylic copolymer is formed from a monomer mixture including about 40 to 70 wt% of alkyl (meth)acrylate having linear C1 to C17 alkyl group (a1), 5 to 40 wt% alkyl (meth)acrylate having branched alkyl having 18 or more carbon atoms (a5), 1 to 20 wt% (meth)acrylate having acyclic group such as isobornyl (meth)acrylate (a2) and 5 to 30 wt% (meth)acrylate having hydroxyl group (a3) (see paragraphs 0041, 0042, 0043, 0045, 0046, 0047). According to present claim, the amount of (a5) is 7 to 31 wt%. The (meth)acrylic copolymer has a glass transition temperature of -50 to -5 C (see paragraph 0052).
Given that Kim et al. discloses (a1) in an amount of about 40 to 70 wt% and (a2) in an amount of about 1to 20 wt%, the amount of (a1) based on (a1) and (a2) is about 67 to 99 wt% (40/(40+20) – 70/(70+1)). Given that “about” includes values slightly above and below the recited value, it is clear that the amount of (a1) based on total amount of (a1) and (a2), i.e. about 67 wt%, of Kim meets the amount of about 60 wt% as presently claimed.
Alternatively, the only deficiency of Kim et al. is that Kim et al. disclose the use of about 67 wt% of (a1) based on total amount of (a1) and (a2), while the present claims require about 60 wt% of (a1) based on total amount of (a1) and (a2).
	It is apparent, however, that the instantly claimed amount of (a1) based on total amount of (a1) and (a2) and that taught by Kim et al.  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of (a1) based on total amount of (a1) and (a2) disclosed by Kim et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of (a1) based on total amount of (a1) and (a2) disclosed in the present claims is but an obvious variant of the amounts disclosed in Kim et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
The (meth)acrylic copolymer has a weight average molecular weight of 150,000 g/mol to 3,000,000 g/mol (see paragraph 0054). The weight average molecular weight of (meth)acrylic copolymer is identical to that utilized in the present invention (see paragraph 0078 of published application). While Kim et al. do not explicitly disclose weight average molecular weight of photocurable adhesive layer, given that the photocurable adhesive layer of Kim et al. in view of Inui et al. and Yoon et al. and given that weight average molecular weight of (meth)acrylic copolymer of Kim et al. is identical to that utilized in the present invention, it is inherent or obvious that the photocurable adhesive layer of Kim et al. in view of Inui et al. and Yoon et al. has a weight average molecular weight of 150,000 g/mol to 3,000,000 g/mol.
Kim et al. disclose the adhesive composition comprises a cross-linking agent such as isocyanate in amount of 0.01 to 5 parts by weight based on 100 parts by weight of (meth)acrylic copolymer (see paragraphs 0061, 0062). The adhesive composition comprises silane coupling agent in amount of 0.01 to 5 parts by weight based on 100 parts by weight of (meth)acrylic polymer (see paragraph 0065). Given that cross-linking agent, silane coupling agent and other additives are present in very small amounts (i.e. less than 50 wt%), the (meth)acrylic copolymer is a main component. Further, the adhesive film has thickness of 10 microns to 2 mm (see paragraph 0019).
Kim et al. do not disclose an amide group-containing monomer (a4). Kim et al. do not disclose chain transfer agent.
Inui et al. disclose an adhesive composition for optical film (see Abstract). The adhesive film comprises (meth)acrylic acid ester copolymer containing a (meth)acrylic monomer having an amide group in amount of 0.1 to 15 wt% (see Abstract). The (meth)acrylic monomer having an amide group improves adhesion and durability (see page 4, last paragraph). Further, Inui et al. disclose the adhesive composition can include a chain transfer agent to adjust the molecular weight of (meth)acrylic acid ester copolymer (see page 9, paragraph 4).
In light of motivation for using a (meth)acrylic monomer having an amide group in amount of 0.1 to 15 wt% and chain transfer agent disclosed by Inui et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a (meth)acrylic monomer having an amide group in amount of 0.1 to 15 wt% for preparing (meth)acrylic polymer and use chain transfer agent in Kim et al. in order to improve adhesion and durability as well as adjust the molecular weight of (meth)acrylic polymer, and thereby arrive at the claimed invention.
Kim et al. in view of Inui et al. do not disclose amount of chain transfer agent. 
Yoon et al. disclose adhesive composition comprising a molecular weight regulator (chain transfer agent) (see paragraph 0038). The amount of molecular weight regulator can affect molecular weight adjustment as well as film molding (see paragraph 0038).
Therefore, as taught by Yoon et al., it would have been obvious to one of ordinary skill in the art to use chain transfer agent in amounts including that presently claimed in Kim et al. in view of Inui et al. depending on desired molecular weight adjustment as well as good film molding, and thereby arrive at the claimed invention.

Regarding claims 24 and 25, Kim et al. in view of Inui et al. and Yoon et al. disclose the photocurable adhesive composition as set forth above. Kim et al. disclose (meth)acrylic copolymer can be prepared by partial polymerization of monomer mixture to obtain viscous liquid (syrup) (see paragraph 0050). Further, the monomer mixture can comprise additive such as UV absorbents in amount of 0.01 to 5 parts by weight based on 100 parts by weight of monomer mixture (syrup) (see paragraphs 0064-0065).
Further, as noted above, Yoon et al. disclose adhesive composition comprising a molecular weight regulator (chain transfer agent) (see paragraph 0038). The amount of molecular weight regulator can affect molecular weight adjustment as well as film molding (see paragraph 0038).
Therefore, as taught by Yoon et al., it would have been obvious to one of ordinary skill in the art to use chain transfer agent in amounts including that presently claimed in Kim et al. in view of Inui et al. depending on desired molecular weight adjustment as well as good film molding, and thereby arrive at the claimed invention.
Given that the monomer mixture of Kim et al. in view of Inui et al. and Yoon et al. is identical to that presently claimed, it is inherent or obvious that a partial polymer contained in the syrup has a glass transition temperature of about -60 C to less than about 20 C in Kim et al. in view of Inui et al. and Yoon et al.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0186603 A1) in view of Inui et al. (JP 2017095653 A) in view of Yoon et al. (US 2015/0140249 A1 cited in IDS) as applied to claim 1 above, further in view of Takeuchi (US 2018/0298245 A1).
Regarding claims 12 and 13, Kim et al. in view of Inui et al. and Yoon et al. disclose the photocurable adhesive composition as set forth above. Kim et al. in view of Inui et al. and Yoon et al. do not disclose a high softening point resin as presently claimed.
Takeuchi discloses a composition for pressure-sensitive adhesive comprising a rosin-based tackifier resin such as a rosin ester having a softening point of 130 to 135 C (see Abstract and paragraph 0037). When softening point is lower than 130 C, the adhesive strength may decrease and when the softening point exceeds 135 C, the adhesive strength is not generated (see paragraph 0041). The softening point disclosed by Takeuchi overlaps with that utilized in present invention (see paragraph 0119 of published application). Accordingly, the rosin ester of Takeuchi is a high softening point resin.
In light of motivation for using a rosin ester having a softening point of 130 to 135 C disclosed by Takeuchi as described above, it therefore would have been obvious to one of  ordinary skill in the art to use a rosin ester having a softening point of 130 to 135 C in the photocurable adhesive composition of Kim et al. in view of Inui et al. and Yoon et al. in order to provide suitable adhesive strength, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787